DETAILED ACTION
Election/Restrictions
This application contains claims directed to the following patentably distinct species:
Species I: shown in figure 1, discloses a heat dissipation system with a hygroscopic working fluid having a supplemental gas stream.
Species II: shown in figure 6, discloses a heat dissipation system with a hygroscopic working fluid having a falling film heat exchanger as a process heat exchanger supplying air to a cooling tower.
Species III: shown in figure 7, discloses a heat dissipation system with a hygroscopic working fluid having a falling film heat exchanger as a process heat exchanger receiving air from a cooling tower.
Species IV: shown in figure 8, discloses a heat dissipation system with a hygroscopic working fluid having a supplemental cooling tower.
Species V: shown in figure 9, discloses a heat dissipation system with a hygroscopic working fluid having plural cooling towers arranged in series.
Species VI: shown in figure 11, discloses a heat dissipation system with a hygroscopic working fluid having an osmosis membrane.
Species VII: shown in figure 12, discloses a heat dissipation system with a hygroscopic working fluid having a condenser within a cooling tower.
The species are independent or distinct because each species contains at least a feature not found in the other species, as is identified above. 
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. 
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  There exists both a burden of search and prosecution in pursuing all of the above identified species.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R ZERPHEY whose telephone number is (571)272-5965.  The examiner can normally be reached on M-F 7:00-4:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 5712707740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHRISTOPHER R ZERPHEY/
Primary Examiner, Art Unit 3763